In the Missouri Court of Appeals
              Eastern District
JUNE 30, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED101226   STATE OF MISSOURI, RES V MARTY MOSS, APP

2.   ED101404 DARRYL J. WALTON, APP V STATE OF MISSOURI, RES

3.   ED101501 ANTHONY O'NEAL, APP V STATE OF MISSOURI, RES

4.   ED101537 STATE OF MISSOURI, RES V COREY MCCLENDON, APP

5.   ED101595 ABDIRAHMAN M. ALI, APP V STATE OF MISSOURI, RES

6.   ED102119 KERRI D. SPINK, APP V STATE OF MISSOURI, RES

7.   ED102304 LOUISE BREWER, RES V DIV OF ADMIN, APP & DES, RES